Order entered February 6, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00663-CV

                            COLLIN PORTERFIELD, Appellant

                                               V.

      CENLAR FSB, MORGAN STANLEY PRIVATE BANK NA, F/K/A MORGAN
                STANLEY CREDIT CORPORATION, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-00651-C

                                           ORDER
       Before the Court is appellant’s February 4, 2015, motion to extend time to file reply brief

and notice of address change. Regarding his change of address, our records currently contain

appellant’s new address. We GRANT the motion and ORDER appellant’s reply brief filed no

later than February 24, 2015.


                                                                    /s/    CRAIG STODDART
                                                                           JUSTICE